MEMORANDUM **
Defendant is challenging the district court’s refusal to accept his guilty plea. But that ruling can’t be appealed directly because final judgment hasn’t been entered against defendant. See 28 U.S.C. § 1291. In this situation, a petition for a writ of mandamus is the proper course. See In re Vasquez-Ramirez, 443 F.3d 692, 700-01 (9th Cir.2006). This appeal is therefore dismissed.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.